Citation Nr: 0844823	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-34 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
December 1975, and from May 1979 to November 1993.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an October 2004 
rating decision of the VA Regional Office in Wichita, Kansas 
that granted service connection fibromyalgia, effective from 
October 17, 2001.  A 20 percent disability rating was 
assigned.  The veteran appeals for a higher initial 
disability evaluation.  Therefore, analysis of this issue 
requires consideration of the rating to be assigned effective 
from the date of the award of service connection. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the Informal Hearing Presentation dated in December 2008, 
the appellant's representative appears to raise the issues of 
entitlement to service connection for anxiety and depression 
as secondary to service-connected fibromyalgia.  The record 
reflects that these issues were denied by VA rating decision 
dated in May 2005.  The veteran did not file a timely appeal 
and these determinations are final. See 38 C.F.R. § 20.1103 
(2008).  Therefore, to the extent that the appellant seeks to 
reopen the claims of entitlement to service connection for 
anxiety and depression as secondary to service-connected 
fibromyalgia, these matters are referred to the RO for 
appropriate consideration.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that the symptoms associated with 
service-connected fibromyalgia are more disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher initial rating since the date of service 
connection.  

Review of the record reflects that the appellant has not had 
a VA examination for compensation purposes for fibromyalgia 
since April 2005.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination. See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination); Olsen v. Principi, 3 Vet. App. 480, 
482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  Under the circumstances, the appellant will be 
provided the opportunity to report for VA examination to 
assess the current status of the service-connected 
fibromyalgia.  

The evidence also indicates that the veteran appears to 
receive ongoing VA outpatient treatment for disorders that 
include fibromyalgia.  The most recent records date through 
July 12, 2005.  As VA has notice of the potential existence 
of additional VA records, they must be retrieved and 
associated with the other evidence already on file. See Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, VA outpatient treatment records dating 
from July 13, 2005 should be requested and associated with 
the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient records dating 
from July 13, 2005 should be 
requested and associated with the 
claims folder. 

2.  The veteran should be scheduled 
for VA examination by an 
appropriate specialist to determine 
the current status of the service-
connected fibromyalgia.  The claims 
file must be made available to the 
examiner for review in connection 
with the examination.  The examiner 
should indicate whether or not the 
claims folder has been reviewed.  
All tests and studies deemed 
necessary by the examiner should be 
performed and clinical findings 
should be reported in detail in a 
narrative report.  The examiner 
should state whether the veteran's 
fibromyalgia is manifested by 
widespread musculoskeletal pain and 
tender points, with or without 
associated fatigue, sleep 
disturbance, stiffness, 
paresthesias, headache, irritable 
bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms 
that are constant, or nearly so, 
and refractory to therapy.

(Widespread pain means pain in both 
the left and right sides of the 
body that is both above and below 
the waist, and that affects both 
axial skeleton (i.e. cervical 
spine, anterior chest, thoracic 
spine, or low back) and the 
extremities. 38 C.F.R. § 4.71a, 
Diagnostic Code 5025, Note (2008)).

A comprehensive report, including 
complete rationale for all 
conclusions reached, must be 
provided.

3  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  If he fails to appear for 
the evaluation, this fact should 
be noted in the file.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




